DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2018 and 09/25/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0251521 A1 Schackmuth et al. in view of US 2004/0249497 A1 Saigh et al..
Regarding claim 7, Schackmuth discloses a quick serve restaurant (Schackmuth Para. [0023] cooked food for a quick service restaurant)comprising: a freezer-less space including electrical circuitry that tracks which products have been placed in the freezer-less space and changes to the products within the freezer-less space (Schackmuth Para. [0038-0040] the tray may use the weight to determine the amount of food prepared, as well as the amount stored, and the amount being used/delivered); a system comprising a processor and a memory storing program instructions for order fulfillment thereon (Schackmuth Para. [0006] managing food orders, controller to receive and store data information), the program instructions executable by the processor to cause the system to perform: receiving a signal indicating an inventory status in the freezer-less space (Schackmuth Para. [0032] system for inventory management); tracking delivery information based on the inventory status of the signal (Schackmuth Para. [0035-0036] tracking food from the grill to the holding area); determining whether the delivery information triggers a delivery to the freezer-less space based on inventory thresholds (Schackmuth Para. [0038-0040] the tray may use the weight to determine the amount of food prepared, as well as the amount stored, and the amount being used/delivered); and communicating a delivery notification to fulfill a depleted inventory in the freezer-less space in response to the determining that the delivery information triggers the delivery (Schackmuth Para. [0046-0047] the holding area may notify the staff if the food has exceeded the time limit, or if the food item falls below a preset number, indicates more food should be prepared).  Shackmuth fails to explicitly disclose wherein the freezer-less space includes a door on an external wall of the quick serve restaurant. Saigh is in the field of product procurement, which may include food items (Saigh Abstract, delivery of goods; Para. [0064] the items may be food items) and teaches wherein the freezer-less space includes a door (Saigh Para. [0056] the facility maintains pick-up portals, in which items ordered may be placed, a customer may arrive by vehicle, enter appropriate ID information to open the portal drawer, and take their paid for food items and leave with no interaction. Fig. 2; Fig. 11B). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the quick service restaurant of Schackmuth, with the ability to open a door to the freezer-less space to obtain their purchase as taught by Saigh. The motivation for doing so would be to enable customers to pick up a pre-ordered item, without the need to interact with employees, or wait in line to order and pick-up, while keeping employees informed about the status of the purchased item (Saigh Para. [0005] the downside to current fast food is waiting in-line to place an order and purchase; Para. [0018] delivery of pre-purchased good in a fast convenient manner).

Regarding claim 10, modified Schackmuth discloses the quick serve restaurant of claim 7, wherein the delivery information includes a time consumed to deliver to the freezer-less space (Schackmuth Para. [0046-0047] the holding area may notify the staff if the food has exceeded the time limit; Para. [0024] the food may be stored in a clamshell device with door; to enter any establishment, there must be a door to the outside).  

Regarding claim 11, modified Schackmuth discloses the quick serve restaurant of claim 7, wherein the inventory status includes an amount of product located at a quick serve restaurant, a food production over time, a weight of a package, or location of a product (Schackmuth Para. [0038-0040] the tray may use the weight to determine the amount of food prepared, as well as the amount stored, and the amount being used/delivered).  

Regarding claim 12, modified Schackmuth discloses the quick serve restaurant of claim 7, wherein the delivery information includes time of day, time to delivery, current traffic patterns, inventory need, product priority, or product type (Schackmuth Para. [0015] the type and amount of food is recovered and stored; Para. [0036] time stamp).

Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive.
Regarding 101, Examiner agrees that the amendments made to the claimed invention provide enough physical attributes to overcome the 101 rejection.
Regarding 102, Applicant’s arguments, see Pgs. 4-5, filed 10/09/2020, with respect to the rejection(s) of claim(s) 7 and 10-12 under 102(a)(1) have been fully considered and are persuasive regarding “wherein the freezer-less space includes a door on an external wall of the quick serve restaurant”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saigh et al.  Examiner shows reference to Saigh, which is able to teach a storage case for food items, which are able to be picked up by costumer through a door after their identity is confirmed. This is very similar to how current fast food locations distribute food from inside their quick-serve restaurant to an external pick-up.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687